Exhibit 10.1
DORAL FINANCIAL CORPORATION
2008 STOCK INCENTIVE PLAN

 
Restricted Stock Award Agreement

 
     You (the “Participant”) are hereby awarded shares (“Shares”) of restricted
stock (“Restricted Stock”) subject to the terms and conditions set forth in this
Restricted Stock Award Agreement (this “Award Agreement” or “Share-Based Award”)
and in the Doral Financial Corporation 2008 Stock Incentive Plan (“Plan”). A
copy of the Plan is attached as Exhibit A. You should carefully review these
documents and consult with your personal financial advisor, in order to fully
understand the implications of this Award Agreement, including your tax
consequences.
     By executing this Award Agreement, you agree to be bound by all of the
Plan’s terms and conditions as if they had been set out verbatim below. In
addition, you recognize and agree that all determinations, interpretations, or
other actions respecting the Plan and this Award Agreement will be made by the
Committee, and shall be final, conclusive and binding on all parties, including
you and your heirs and representatives. Capitalized terms are defined in the
Plan or in this Award Agreement.

1.   Specific Terms. Your Restricted Stock have the following terms:

     
Name of Participant
  [NAME]
 
   
Number of Shares Subject to Share-Based Award
  [AMOUNT OF SHARES]
 
   
Grant Date
  June 25, 2010
 
   
Vesting
  33% of the Number of Shares stated above will vest twelve (12) calendar months
after the Grant Date, an additional 33% will vest twenty-four (24) calendar
months after the Grant Date and the remaining 33% will vest thirty-six
(36) calendar months after the Grant Date, provided that your Employment has not
ended before the vesting date (subject to any employment agreement between you
and the Company or any Subsidiary) for any reason other than your death, by the
Company without Cause or by you for Good Reason. In the event of your death or
termination of Employment by the Company without Cause or by you for Good
Reason, vesting shall accelerate to 100%.
 
   
 
  In addition, 100% of the Number of Shares stated above shall vest upon the
occurrence of any Change of Control whether or not your employment with the
Company terminates concurrently therewith. For

 



--------------------------------------------------------------------------------



 



Restricted Share Award Agreement
Doral Financial Corporation
2008 Stock Incentive Plan
Page 2

     
 
  purposes of this Award Agreement, the definitions of Change of Control, Cause
and Good Reason shall have the meanings ascribed to them in the Employment
Agreement between you and the Company and any Subsidiary. If your employment
agreement with the Company does not define Change in Control, Cause or Good
Reason or you do not have an employment agreement with the Company, those terms
will have the meaning set forth in Schedule A hereto but only to the extent of
any missing definitions (for sake of clarity, if your employment agreement has a
definition of Good Reason but not Change in Control then Schedule A will apply
only to provide a definition of Change in Control).
 
   
 
  If at any time any Shares subject to this Award Agreement vest, the Company
will also pay you at the time of vesting a lump sum gross-up payment equal to
the federal, state (including Puerto Rico) and local employment and income taxes
(calculated at the then highest marginal tax rates) (“Taxes”) imposed on the
vested Restricted Stock plus such Taxes on the gross-up payment, such that after
the payment by you of all Taxes imposed on the vested Restricted Stock and the
gross-up payment you retain an amount equal to the Fair Market Value of the
Restricted Stock as of the date it vested.
 
   
 
  In addition, if the granting or vesting of the Shares, either alone or in
combination of any other amount or benefit, whether payable before, on or after
a Change in Control (“Covered Payments”), would cause you to be subject to the
excise tax imposed by Section 4999 of the Code and/or any interest or penalties
with respect to such excise tax (such excise tax is hereinafter referred to as
the “Excise Tax”) in connection with a Change in Control, the Company shall pay
to you an additional lump sum payment (the “280G Gross-Up Payment”) on the
closing date of the Change in Control in an amount such that after payment by
you of all Taxes (including any Excise Tax) imposed upon the 280G Gross-Up
Payment, you retain an amount of the 280G Gross-Up Payment equal to the Excise
Tax imposed upon the Covered Payments. The calculation and payment of the
Gross-Up Payment shall be subject to the additional provisions set forth on
Schedule B hereto. The foregoing tax benefit relating to Excise Tax shall only
apply to the extent such tax benefit is not covered by another agreement between
the Company and you.
 
   
 
  All Shares subject to this Award Agreement shall be subject to adjustment as
provided in the Plan.

 



--------------------------------------------------------------------------------



 



Restricted Share Award Agreement
Doral Financial Corporation
2008 Stock Incentive Plan
Page 3
2. Termination of Status as an Employee. Subject to the terms of any Employment
Agreement between you and the Company and any Subsidiary, prior to a Change in
Control this Award Agreement shall be canceled and become automatically null and
void immediately after the termination of your Employment for any reason other
than your death, termination by the Company without Cause or termination by you
for Good Reason, but only to the extent you have not become vested, pursuant to
the foregoing terms, on or at the time your Employment ends.
3. Voting Rights. As the owner of record of any Restricted Stock you qualify to
receive pursuant to this Award Agreement, you will be entitled to vote such
Restricted Stock, provided you hold them on the particular record date for
determining shareholders of record entitled to vote.
4. Dividends. You will be entitled to receive any cash dividends that are paid
with respect to your Shares of Restricted Stock between the date of this Award
Agreement and your receipt of Shares pursuant to a vesting event. With respect
to any dividends that are paid in shares with respect to your Shares of
Restricted Stock between the date of this Award Agreement and your receipt of
Shares pursuant to a vesting event, such shares shall be issued to you as
additional Shares of Restricted Stock subject to the same terms, conditions and
vesting restrictions contained in Section 1 as the Restricted Stock with respect
to which the dividend is paid. To the extent that either (i) your Employment
ends prior to a Change in Control for any reason other than your death,
termination by the Company without Cause or termination by you for Good Reason
before vesting of the Restricted Stock subject to this Award Agreement, or
(ii) your Employment does not result in full vesting of this Award Agreement,
you will forfeit all Share-based dividends (but not cash dividends) attributable
to all such non-vested Shares of Restricted Stock.
5. Issuance and Vesting of Restricted Stock. The Company will hold all Shares of
Restricted Stock in escrow, in book entry form, until vesting occurs. You will
be reflected as the owner of record on the Company’s books and records of any
Shares of Restricted Stock credited to you pursuant to this Award Agreement. If
you forfeit any Shares of Restricted Stock, they will be transferred back to the
Company. If the Shares of Restricted Stock vest, upon satisfaction of any tax
withholding requirements, your Shares of Restricted Stock will be reflected on
the Company’s books and records as vested Shares.
6. Section 83(b) Election Notice. If you make an election under Section 83(b) of
the Internal Revenue Code of 1986 (the “Code”), as amended, with respect to the
Shares underlying your Restricted Stock (a “Section 83(b) election”), you agree
to provide a copy of such election to the Company within 10 days after filing
that election with the Internal Revenue Service. Exhibit B contains a suggested
form of Section 83(b) election.
7. Designation of Beneficiary. Notwithstanding anything to the contrary
contained herein or in the Plan, following the execution of this Award
Agreement, you may expressly designate a death beneficiary (the “Beneficiary”)
to your interest, if any, in this Share-Based Award and any underlying Shares.
You shall designate the Beneficiary by completing and executing a designation of
beneficiary agreement substantially in the form attached hereto as Exhibit C
(the “Designation of Death Beneficiary”) and delivering an executed copy of the
Designation of Beneficiary to the Company. To the extent you do not duly
designate a beneficiary who survives you, your estate will automatically be your
beneficiary.

 



--------------------------------------------------------------------------------



 



Restricted Share Award Agreement
Doral Financial Corporation
2008 Stock Incentive Plan
Page 4
8. Restrictions on Transfer of Award. Your rights under this Award Agreement may
not be sold, pledged or otherwise transferred without the prior written consent
of the Committee.
9. Notices. Any notice or communication required or permitted by any provision
of this Award Agreement to be given to you shall be in writing and shall be
delivered electronically, personally, or sent by certified mail, return receipt
requested, addressed to you at the last address that the Company had for you on
its records. Each party may, from time to time, by notice to the other party
hereto, specify a new address for delivery of notices relating to this Award
Agreement. Any such notice shall be deemed to be given as of the date such
notice is personally or electronically delivered or properly mailed.
10. Binding Effect. Except as otherwise provided in this Award Agreement or in
the Plan, every covenant, term and provision of this Award Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, legatees, legal representatives, successors, transferees and assigns.
11. Modifications. This Award Agreement may be modified or amended at any time,
in accordance with Section 4.2 of the Plan and provided that you must consent in
writing to any modification that adversely and materially affects any rights or
obligations under this Award Agreement.
12. Headings. Section and other headings contained in this Award Agreement are
for reference purposes only and are not intended to describe, interpret, define
or limit the scope or intent of this Award Agreement or any provision hereof.
13. Severability. Every provision of this Award Agreement and of the Plan is
intended to be severable. If any term hereof is illegal or invalid for any
reason, such illegality or invalidity shall not affect the validity or legality
of the remaining terms of this Award Agreement.
14. Counterparts. This Award Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.
15. Plan Governs. By signing this Award Agreement, you acknowledge that you have
received a copy of the Plan and that your Award Agreement is subject to all the
provisions contained in the Plan, the provisions of which are made a part of
this Award Agreement and your Award is subject to all interpretations,
amendments, rules and regulations which from time to time may be promulgated and
adopted pursuant to the Plan. In the event of a conflict between the provisions
of this Award Agreement and those of the Plan, the provisions of the Plan shall
control. This Award Agreement is not an Option Contract as defined in the Plan
but is a Share-Based Award and accordingly provisions applicable to Option
Contracts only in the Plan such as Section 3(b) do not apply to this Share-Based
Award.
16. Not a Contract of Employment. By executing this Award Agreement you
acknowledge and agree that (i) any person who is terminated before full vesting
of an award, such as the one granted to you by this Award Agreement, could claim
that he or she was terminated to preclude

 



--------------------------------------------------------------------------------



 



Restricted Share Award Agreement
Doral Financial Corporation
2008 Stock Incentive Plan
Page 5
vesting; (ii) you promise never to make such a claim; (iii) nothing in this
Award Agreement or the Plan confers on you any right to continue an employment,
service or consulting relationship with the Company, nor shall it affect in any
way your right or the Company’s right to terminate your employment, service, or
consulting relationship at any time, with or without cause; and (iv) the Company
would not have granted this Award Agreement to you but for these
acknowledgements and agreements.
17. Securities Law Restrictions. Regardless of whether the offering and sale of
Shares under the Plan have been registered under the Securities Act of 1933, as
amended (the “Securities Act”), or have been registered or qualified under the
securities laws of any state, the Company at its discretion may impose
restrictions upon the sale, pledge or other transfer of such Shares (including
the placement of appropriate legends on stock certificates or the imposition of
stop-transfer instructions) if, in the judgment of the Company, such
restrictions are necessary or desirable in order to achieve compliance with the
Securities Act or the securities laws of any state or any other law or to
enforce the intent of this Award Agreement.
18. Governing Law. The laws of the Commonwealth of Puerto Rico shall govern the
validity of this Award Agreement, the construction of its terms, and the
interpretation of the rights and duties of the parties hereto.
     BY YOUR SIGNATURE BELOW, along with the signature of the Company’s
representative, you and the Company agree that the Restricted Stock are awarded
under and governed by the terms and conditions of this Award Agreement and the
Plan.

                  DORAL FINANCIAL CORPORATION    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                PARTICIPANT    
 
                The undersigned Participant hereby accepts the terms of this
Award Agreement and the Plan.    
 
           
 
  By:        
 
     
 
   
 
                Name of Participant:    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
DORAL FINANCIAL CORPORATION
2008 STOCK INCENTIVE PLAN

 
Plan Document

 

 



--------------------------------------------------------------------------------



 



DORAL FINANCIAL CORPORATION
2008 Stock Incentive Plan
EFFECTIVE MAY 7, 2008
SECTION 1. INTRODUCTION
1.1 Purpose.
     The purposes of the Doral Financial Corporation 2008 Stock Incentive Plan
(the “Plan”) is to provide Doral Financial Corporation (the “Company”) and its
subsidiaries with an effective means to attract and retain highly qualified
personnel as well as to provide additional incentive to non-employee directors
and employees who provide services to the Company and its subsidiaries. The Plan
is expected to contribute to the attainment of these objectives by offering
non-employee directors and selected employees the opportunity to acquire stock
ownership interests in the Company.
1.2 Consideration to Company for Issuance of Options and Stock Appreciation
Rights: Employment Agreements by Employees.
     Each Employee by signing and accepting an Option Contract will, if the
Committee so requires, agree that the consideration to the Company for the
issuance of Options or Stock Appreciation Rights will be any employment
agreements as well as the benefits to the Company from the added incentive to
the Employee of increased proprietorship in the Company. Nothing in the Plan or
in any Option Contract shall confer on any individual any right to continue
employed by the Company or any of its Subsidiaries or limit the right of the
Company or any of its Subsidiaries to terminate Employment of an Employee at any
time, with or without cause.
1.3 Plan Subject to Ratification by Shareholders.
     The Plan shall become effective upon adoption by the Board of Directors,
provided that the Plan is approved, within one year following its adoption by
the Board of Directors, by a vote of the holders of a majority of the shares of
Common Stock entitled to vote in a manner permitted under applicable law and
rules of the NYSE. No Option or Stock Appreciation Right under the Plan may be
granted more than 10 years after the date the Plan is approved by the
shareholders of the Company, without further approval by the shareholders of the
Company.
1.4 Limitations on Number of Shares Issuable Under the Plan.
     Subject to the following provisions of this Section 1.4, the aggregate
number of shares of Common Stock which may be issued under the Plan shall be
limited to 6,750,000. The shares of Common Stock for which Options and Stock
Appreciation Rights may be granted may consist of either authorized but unissued
shares of Common Stock or shares of Common Stock which have

 



--------------------------------------------------------------------------------



 



been issued and which shall have been heretofore or hereafter reacquired by the
Company. The total number of shares subject to Options and Stock Appreciation
Rights authorized under the Plan shall be subject to increase or decrease in
order to give effect to the adjustment provisions of Section 3 hereof or any
amendment adopted as provided in Section 4.2 hereof. If any Option or Stock
Appreciation Right granted under the Plan shall expire, terminate or be
cancelled for any reason without having been exercised in full, the
corresponding number of unpurchased shares shall again be available for purposes
of the Plan. The number of shares of Common Stock for which Options and Stock
Appreciation Rights may be granted under this Plan shall be reduced by the
number of shares subject to an Option for which a Participant has exercised a
related Stock Appreciation Right in accordance with Section 2.3, Subsection (e),
hereof.
1.5 Definitions.
     The following terms shall have the meanings set forth below:
          (a) Applicable Sponsor Entity. “Applicable Sponsor Entity” means
(i) the Company, (2) the Sponsor, or (iii) the Limited Partnership, as
applicable.
          (b) Appreciation Date. The date designated by a grantee of a Stock
Appreciation Right for measurement of the appreciation in the value of the
Common Stock subject to the Stock Appreciation Right, which date shall not be
earlier than the date notice of such designation is received by the Secretary of
the Company.
          (c) Board or Board of Directors. The Board of Directors of the
Company.
          (d) Change in Control. A “Change in Control” shall be deemed to have
occurred if:
(i) all or substantially all of the assets of the Applicable Sponsor Entity are
sold, liquidated or distributed to a Person that is not controlled, directly or
indirectly, by the entities (or their affiliates that control such entities) of
Bear Stearns Merchant Banking III AIV (Cayman), Ltd., Perry Capital, LLC,
Marathon Special Opportunity Master Fund, Ltd., D.E. Shaw Laminar Portfolios,
L.L.C. and Tennenbaum Opportunities Partners V, LP (collectively, the
“Sponsoring Entities”); or
(ii) there occurs a reorganization, merger, consolidation or other corporate
transaction (a “Transaction”) involving (A) the Company, in each case, resulting
in fifty percent (50%) or more of the Common Stock held by the Sponsor, directly
or indirectly, determined on a fully diluted basis, on the date hereof, being
held by a person that is not controlled, directly or indirectly, by the
Sponsoring Entities, (B) the Sponsor, in each case, resulting in fifty percent
(50%) or more of the equity interest of the Sponsor, directly or indirectly,
immediately subsequent to the Transaction, being held by a person that is not
controlled, directly or indirectly, by the Sponsoring Entities or, or (C) the
Limited Partnership, in each case, resulting in fifty percent (50%) or more of
the equity interest of the Limited Partnership, directly or indirectly, held as
of the effective date of this Plan, directly or indirectly, immediately
subsequent to the Transaction, being held by a person that is not controlled,
directly or indirectly, by the Sponsoring Entities;

 



--------------------------------------------------------------------------------



 



if and only if any event listed in (i) or (ii) above results in (x) the
inability of the Sponsoring Entities to (directly or indirectly) appoint and/or
elect in combination a majority of the Board of Directors of the Company or the
board of directors of the resulting entity, or (y) Doral GP Ltd. ceasing to be
controlled, directly or indirectly, by the Sponsoring Entities. Notwithstanding
the foregoing, if, in one transaction or a series of transactions, Sponsor sells
80% or more of the Common Stock held by the Sponsor on the Effective Date, the
Limited Partnership sells 80% or more of its interests in the Sponsor held by
the Limited Partnership on the Effective Date, or the Sponsoring Entities sell
80% or more of their interest in the Limited Partnership held by the Sponsoring
Entities on the Effective Date, then a Change in Control shall be deemed to have
occurred. In addition, in the event that any sales of Common Stock by the
Sponsor, sales of interests in the Sponsor by the Limited Partnership, and sales
of interests in the Limited Partnership by the Sponsoring Entities, in the
aggregate, equal or exceed 80% of all such equity interests determined in
relationship to the Common Stock held by the applicable foregoing entities on
the Effective Date, then a Change in Control shall also be deemed to have
occurred.
          (e) Committee. The Compensation Committee or such other committee or
committees as shall be appointed by the Board of Directors to administer the
Plan pursuant to the provisions of Section 4.1 hereof.
          (f) Common Stock or Shares. The Corporation’s presently authorized
common stock, par value $0.01 per share, except as this definition may be
modified pursuant to the provisions of Section 3 hereof.
          (g) Employee. Any salaried officer or common law employee of the
Company or any Subsidiary, or both, including any salaried officer or employee
who is a member of the Board of Directors.
          (h) Employment. The rendering of services by an Employee for the
Company, or for any Subsidiary, or both. Whether military, government or public
service shall constitute termination of employment for purposes of this Plan or
any Option or Stock Appreciation Right granted hereunder shall be determined in
each case by the Committee in its sole discretion.
          (i) Exchange Act. The Securities Exchange Act of 1934, as amended.
          (j) Fair Market Value. The Committee shall determine the fair market
value of the Common Stock on the basis of available prices for such Common Stock
or in such manner as may be permitted by applicable regulations under the PRC or
the IRC.
          (k) Incentive Stock Option. An option to purchase Common Stock granted
by the Company to an Employee under the Plan which satisfies the requirements of
Section 422 of the IRC.
          (l) IRC. The Internal Revenue Code of 1986, as amended.
          (m) Limited Partnership. Doral Holdings, L.P., a Cayman Islands
limited partnership.

 



--------------------------------------------------------------------------------



 



          (n) Nonstatutory Stock Option. An option to purchase Common Stock
granted by the Company to a Participant under the Plan which does not satisfy
the requirements of Section 1046 of the PRC or Section 422 of the IRC.
          (o) Option. A Qualified Stock Option, an Incentive Stock Option or a
Nonstatutory Stock Option.
          (p) Option Expiration Date. The date on which an Option becomes
unexercisable by reason of the lapse of time or when a Nonstatutory Stock Option
otherwise becomes unexercisable.
          (q) Participant. Any Employee or non-Employee member of the Board of
Directors (a “Non-Employee Director”) selected to receive awards under the Plan.
          (r) Person. Any person (within the meaning of Section 3(a)(9) of the
Exchange Act), including any group (within the meaning of Rule 13d-5(b) under
the Exchange Act), but excluding any of the Company, any subsidiary or any
employee benefit plan sponsored or maintained by the Company or any subsidiary.
          (s) PRC. The Puerto Rico Internal Revenue Code of 1994, as amended.
          (t) Qualified Stock Option. An option to purchase Common Stock granted
by the Company to an Employee under the Plan which satisfies the requirements of
Section 1046 of the PRC.
          (u) Sponsor. Doral Holdings Delaware, LLC, a Delaware limited
liability company.
          (v) Stock Appreciation Right. A Participant’s right to earn additional
compensation for the performance of future services, based on appreciation in
the Fair Market Value of the Common Stock pursuant to the formula set forth in
Section 2.3, Subsection (c), hereof.
          (w) Stock Appreciation Right Expiration Date. The date on which a
Stock Appreciation Right becomes unexercisable by reason of the lapse of time
or, except in the case of a Stock Appreciation Right attached to a Qualified
Stock Option or Incentive Stock Option, otherwise becomes unexercisable.
          (x) Subsidiary. Any corporation in an unbroken chain of corporations
beginning with the Company, in which the Company owns, directly or indirectly
through one or more subsidiaries, 50% or more of the outstanding voting stock or
similar interests.
          (y) Total Disability. A Participant is unable to perform all of the
material and substantial duties of his/her occupation on a full-time basis
because of a disability (i) caused by injury or sickness and (ii) that started
while the Participant was insured that continues for a period of six (6) months
in any twelve (12)-consecutive-month period.
          (z) The use of the singular shall also include within its meaning the
plural or vice versa.

 



--------------------------------------------------------------------------------



 



SECTION 2. Stock Options
2.1 Grant and Exercise of Options.
     (a) Grant. The Committee on behalf of the Company (and the Board, in the
case of a Non-Employee Director) may grant Options to purchase Common Stock to
Participants selected by it in its discretion.
     (b) Option Contracts. Options and any Stock Appreciation Rights shall be
evidenced by agreements (“Option Contracts”) in such form as the Committee (or
the Board, in the case of Non-Employee Directors) shall approve containing such
terms and conditions, including the period of their exercise, whether in
installments or otherwise, as shall be contained therein, which need not be the
same for all Options.
     (c) Option Price. Unless an Option Contract provides otherwise, the
purchase price per share of Common Stock under each Option shall be not less
than 100 percent of the Fair Market Value per share of such Common Stock on the
date the Option is granted, as determined by the Committee (or the Board, in the
case of Non-Employee Directors). The purchase price may be subject to adjustment
in accordance with the provisions of Section 3 hereof.
     (d) Term of Option. Unless an Option Contract provides otherwise, the term
during which each Option granted under the Plan may be exercised shall not
exceed a period of ten years from the date of its grant.
     (e) Options Nontransferable. Options granted under the Plan shall by their
terms be nontransferable by the Participant otherwise than by will or the laws
of descent and distribution, and, during the lifetime of the Participant, shall
be exercisable only by the Participant or, in the case of Total Disability, by a
representative of the Participant on such Participant’s behalf. No transfer of
an Option by a Participant by will or by the laws of descent and distribution
shall be effective to bind the Company unless the Company shall have been
furnished with written notice thereof and a copy of the will and/or such other
evidence as the Committee may determine necessary to establish the validity of
the transfer.
     (f) Payment. Each Option shall be exercised by delivery of a written notice
to the Company stating the number of whole shares of Common Stock as to which
the Option is being exercised and accompanied by payment therefor. No shares
shall be issued on the exercise of an Option unless paid for in full at the time
of purchase. Payment for shares purchased upon the exercise of an Option shall
be made in cash or, with the approval of the Committee, in Common Stock valued
at the then Fair Market Value thereof as determined by the Committee, or by a
combination of cash and Common Stock, or any other method that is included in an
Option Contract. Neither the Company nor any Subsidiary may directly or
indirectly lend money to any individual for the purpose of assisting such
individual to acquire or to carry shares issued upon the exercise of Options
granted under the Plan. No Participant shall have any rights as a shareholder
with respect to any share of Common Stock covered by an Option unless and until
such individual shall have become the holder of record of such share, and except
as otherwise permitted by Section 3 hereof, no adjustment shall be made for
dividends (ordinary or extraordinary, whether in cash, securities or other
property or distributions or other rights) in respect of such share for which
the record date is prior to the date

 



--------------------------------------------------------------------------------



 



on which such individual shall have become the holder of record thereof.
     (g) Investment Purpose. If at the time of any exercise of any Option the
Company does not have a registration statement on Form S-8 covering the shares
issuable upon exercise of such Option effective under the Securities Act of
1933, as amended, the Company may, if it shall deem it necessary for any reason,
require the holder of the Option to represent in writing to the Company that it
is the intention of such holder to acquire the shares of Common Stock being
acquired for investment only and not with a view to the distribution thereof. In
such event no shares of Common Stock shall be issued to such holder unless and
until the Company is satisfied with the correctness of such representation.
2.2 Qualified Stock Options and Incentive Stock Options.
     In addition to meeting the requirements of Section 2.1, each Qualified
Stock Option shall be subject to the requirements of (a) and each Incentive
Stock Option shall be subject to the requirements of (a), (b) and (c) of this
Section 2.2.
     (a) Annual Limitation of Options Which May Be Considered Qualified Stock
Options and/or Incentive Stock Options. Anything else in the Plan
notwithstanding, if and to the extent that the provisions of Section 1046 of the
PRC and/or Section 422 of the IRC shall so require, the aggregate Fair Market
Value (determined as of the time the Option is granted) of the shares with
respect to which Qualified Stock Options and/or Incentive Stock Options are
exercisable for the first time by any Employee during any calendar year (under
the Plan and any other plans of the Company and its Subsidiaries) shall not
exceed $100,000.
     (b) Incentive Stock Options Granted to Ten Percent Shareholders.
Notwithstanding anything to the contrary contained in this Plan, an Incentive
Stock Option may not be granted to an Employee who owns, directly or indirectly,
stock possessing more than 10 percent of the total combined voting power of all
classes of stock of the Company or any Subsidiary unless, at the time such
Incentive Stock Option is granted, the exercise price of such Incentive Stock
Option is at least 110 percent of the Fair Market Value of the Common Stock
subject to the Incentive Stock Option, and such Incentive Stock Option, by its
terms, is not exercisable after the expiration of five (5) years from the date
of grant of such Incentive Stock Option.
     (c) Notice. An Employee shall give prompt notice to the Company of any
disposition of shares acquired upon exercise of an Incentive Stock Option if
such disposition occurs within either two years after grant or one year after
the receipt of such shares by the Employee.
2.3 Stock Appreciation Rights and Other Equity-Based Awards.
     (a) Grant. The Committee (or the Board, in the case of a Non-Employee
Director) may grant a Stock Appreciation Right with respect to any shares of
Common Stock covered by any Option granted under the Plan or separately from any
Option grant, and may also grant such other awards of, or based on, shares of
Common Stock (e.g. restricted stock or restricted stock units) (“Share-Based
Awards”).

 



--------------------------------------------------------------------------------



 



     (b) Terms and Conditions. Each Stock Appreciation Right and Share-Based
Award shall be subject to such terms and conditions as the Committee (or the
Board, in the case of a Non-Employee Director) may determine. When a Stock
Appreciation Right is granted with respect to shares of Common Stock covered by
a Qualified Stock Option, such Stock Appreciation Right may be exercised only
when the Fair Market Value of the shares of Common Stock subject to the Option
exceeds the exercise price of such Option.
     (c) Amount of Stock Appreciation Right Compensation. The amount of
compensation which shall be payable to a Participant pursuant to the exercise of
a Stock Appreciation Right accompanying an Option is equal to the excess of the
Fair Market Value of one share of Common Stock on the Appreciation Date over the
Fair Market Value of such share on the date the Stock Appreciation Right was
granted multiplied by the number of Option shares with respect to which the
Stock Appreciation Right is exercised (the “spread”). The amount of compensation
which shall be payable pursuant to the exercise of a Stock Appreciation Right
shall not exceed 100 percent of the spread. The amount paid upon exercise of
Stock Appreciation Right shall be reduced by such amount as the Company is
required to withhold for tax purposes.
     (d) Termination of Related Options. Upon the exercise of a Stock
Appreciation Right, any related Option shall cease to be exercisable as to the
shares with respect to which such Stock Appreciation Right was exercised, and
the related Option shall be considered to have been exercised to that extent.
Upon the exercise in full of any related Option, the Stock Appreciation Right
granted with respect thereto shall terminate.
     (e) Automatic Exercise Upon Expiration. Upon the Option Expiration Date of
an Option, an attached Stock Appreciation Right shall automatically be deemed to
be exercised in full by the Employee and cash or, in the discretion of the
Committee, shares of Common Stock, or such other property the Common Stock may
be converted into, shall be paid to such Employee for 100% of the spread. There
shall be no automatic exercise of an attached Stock Appreciation Right if the
exercise price exceeds the Fair Market Value of the Corporation’s Common Stock
on the Option Expiration Date, on which date both the Option and attached Stock
Appreciation Right shall expire without payment.
SECTION 3. Adjustments Upon Changes in Capitalization; Change in Control;
Dissolution.
     (a) Subject to any legally required action by the shareholders of the
Company, each of (i) the number of shares of Common Stock covered by each
outstanding Option, Stock Appreciation Right or Share-Based Award, (ii) the
number of shares of Common Stock which have been authorized for issuance under
the Plan but as to which no Options, Stock Appreciation Rights or Share-Based
Award, have yet been granted or which have been returned to the Plan upon
cancellation or expiration of an Option, Stock Appreciation Right or Share-Based
Award, (iii) the price per share of Common Stock covered by each such
outstanding Option, Stock Appreciation Right or Share-Based Award, and (iv) the
maximum number of shares with respect to which Options, Stock Appreciation
Rights or Share-Based Award, may be granted to any Participant, shall be
proportionately adjusted for any stock split, extraordinary cash dividend, the
payment of a stock dividend with respect to the Common Stock, or any other
increase or decrease in the number of shares of Common Stock effected in
connection with any corporate event; provided, however, that (a) each such
adjustment

 



--------------------------------------------------------------------------------



 



with respect to an Incentive Stock Option or Qualified Stock Option shall comply
with the rules of Section 424(a) of the IRC (or any successor provision) or an
applicable provision of the PRC and (b) in no event shall any adjustment be made
which would render any Qualified Stock Option granted hereunder other than a
“qualified option” under Section 1046 of the PRC or any Incentive Stock Options
other than an “incentive stock option” as defined in Section 422 of the IRC.
Such adjustment shall be made by the Committee, whose determination in that
respect shall be final, binding and conclusive.
     (b) Unless an Option Contract provides otherwise, if: (1) any Person
acquires direct or indirect ownership of 50% or more of the combined voting
power of the then outstanding securities of the Company, the Sponsor or the
Limited Partnership as a result of a tender or exchange offer, open market
purchases, privately negotiated purchases or otherwise; or (2) the shareholders
of the Company or the members of the Sponsor or the partners of the Limited
Partnership approve (A) any consolidation or merger of the Company, the Sponsor
or the Limited Partnership in which the Company, the Sponsor or the Limited
Partnership is not the surviving entity (other than a merger of the Company, the
Sponsor or Limited Partnership in which the holders of Common Stock or
partnership interest immediately prior to the merger have the same or
substantially the same proportionate ownership of the surviving entity
immediately after the merger), (B) any sale, lease, exchange or other transfer
(in one transaction or a series of related transactions) of all, or
substantially all, of the assets of the Company or the Sponsor or the Limited
Partnership to an entity which is not a wholly-owned subsidiary of the Company,
the Sponsor, or the Limited Partnership or (C) in the event of the proposed
dissolution or liquidation of the Company, the Sponsor or the Limited
Partnership, then the exercisability of each Option outstanding under the Plan
shall be automatically accelerated so that each Option shall, for a reasonable
period of time prior to the specified effective date of any of the foregoing
transactions, become fully exercisable with respect to the total number of
shares subject to such Option and may be exercisable for all or any portion of
such shares. Upon the consummation of any of such transactions, all outstanding
Options under the Plan shall, to the extent not previously exercised, terminate
and cease to be outstanding without any further action by the Company. In
addition to the foregoing, the Committee may, in its discretion, elect to
provide, in connection with a Change in Control: (x) after reasonable advance
written notice to the Participant that the Company intends to terminate an
Option upon the effective date of the Change in Control, and if such
determination is made, the Company will provide a reasonable opportunity for the
Participant to exercise his or her Options with respect to vested shares of
Common Stock prior to such termination; (y) that upon the effective date of the
Change in Control, an Option will be terminated, and if such determination is
made, the Company will provide (or cause to be provided) payment to the
Participant in respect of the termination of his or her Options in an amount
equal to the excess, if any, of the consideration per share of Common Stock paid
or provided in the Change in Control to shareholders, over the Option’s per
share exercise price, multiplied by the number of shares of Common Stock subject
to the then outstanding Options (whether vested or nonvested); or (z) a
reasonable opportunity for the Participant to elect to roll over his or her
Options into new stock options in connection with the new transaction; provided,
that this clause (z) will not eliminate any right the Optionee has to exercise
any Option in connection with or as a result of the Change in Control.

 



--------------------------------------------------------------------------------



 



SECTION 4. ADMINISTRATION
4.1 Independent Committee to Administer the Plan.
     (a) Composition and Functions of Committee. A Committee consisting of at
least two directors (who shall be “Non-Employee Directors” as defined in
Rule 16b-3 of the Securities and Exchange Commission) shall be appointed by the
Board of Directors and will have, subject to the express provisions of the Plan,
general authority to administer the Plan, to grant Options, Stock Appreciation
Rights and Share-Based Awards hereunder, subject to the approval of the Board of
Directors if such approval is required hereunder, and to perform such other
functions as may be assigned to it by the Board of Directors in connection with
the Plan, including, among other things, determining the form of Option
Contracts to be issued under the Plan and the terms and conditions to be
included in such Option Contracts and adopting from time to time such rules and
regulations as it may deem appropriate for the proper administration of the
Plan. The Committee may also make such determinations under, and such
interpretations of, and take such steps in connection with, the Plan, the rules
and regulations or Options, Stock Appreciation Rights and Share-Based Awards
granted thereunder as it may deem necessary or advisable. The Committee may, in
its discretion or in accordance with a direction from the Board of Directors,
waive any provisions of any Option Contract, provided such waiver is not
inconsistent with the terms of the Plan as then in effect.
     (b) Authorization of Actions Taken by the Committee and Board of Directors.
Vacancies in the Committee shall be filled by the Board of Directors. The
Committee may act by a majority of its members either at a meeting or in writing
without a meeting. All questions arising under the Plan or under the rules and
regulations or under the Option Contracts, whether such questions involve
interpretation thereof or otherwise, shall be determined by the Committee and
its determination, unless disapproved by the Board of Directors, shall be
conclusive and binding in all cases. To the extent that any such action would
not adversely affect the status of Qualified Stock Options and Incentive Stock
Options under the PRC and IRC, respectively, all matters provided in the Plan,
in the Option Contracts, or in such rules and regulations to be determined or
performed by the Committee may be determined or performed by the entire Board of
Directors. No member of the Board of Directors or of the Committee shall be
liable for any action taken or any determination made in good faith with respect
to the Plan or any Option Contract.
     (c) Findings of the Board of Directors and Committee Are Conclusive. Each
determination, interpretation, or other action made or taken pursuant to the
provisions of this Plan by the Board of Directors or the Committee shall be
final and shall be binding and conclusive for all purposes and upon all persons,
including, without limitation thereto, the Company, the shareholders, the
Committee and each of the members thereof, and the Participants, and their
respective successors in interest.
4.2 Amendment and Discontinuance of the Plan.
     The Board of Directors may at any time amend, modify, suspend or terminate
the Plan, without shareholder approval, except to the extent such approval is
required by the PRC or the IRC to permit the granting of Qualified Stock Options
or Incentive Stock Options, or by the rules of any securities exchange or
automated quotation system on which the shares of Common Stock of the

 



--------------------------------------------------------------------------------



 



Company trade at such time; provided, that no change shall be made which will
have a material adverse effect upon any Option, Stock Appreciation Right or
Share-Based Award previously granted unless the consent of the affected
Participant is obtained.
4.3 Withholding Taxes.
     Whenever shares of Common Stock are to be issued pursuant to the Plan, the
Company shall have the right to require that there be remitted to the Company an
amount sufficient to satisfy all applicable federal, state, commonwealth and
local withholding tax requirements prior to the delivery of any certificate or
certificates for such shares. The Corporation reserves the right to satisfy the
applicable federal, state, commonwealth and local withholding tax requirements
through the retention of shares of Common Stock otherwise transferable upon
exercise of an Option. Whenever payments are to be made in cash by the Company,
such payments shall be net of an amount sufficient to satisfy federal, state and
local withholding tax requirements and authorized deductions.
4.4 Funding.
     Funding. No provision of the Plan shall require or permit the Company, for
the purpose of satisfying any obligations under the Plan, to purchase assets or
place any assets in a trust or other entity to which contributions are made or
otherwise to segregate any assets, nor shall the Company maintain separate bank
accounts, books, records or other evidence of the existence of a segregated or
separately maintained or administered fund for such purposes. Participants shall
have no rights under the Plan other than as unsecured general creditors of the
Company, except that insofar as they may have become entitled to payment of
additional compensation by performance of services, they shall have the same
rights as other employees under general law. This section shall not prevent the
Company from purchasing its Common Stock for the purpose of meeting its
requirements to issue Common Stock pursuant to the Plan.
4.5 Other.
     (a) To the extent applicable, this Plan is intended to permit the issuance
of Qualified Stock Options in accordance with the provisions of Section 1046 of
the PRC and Incentive Stock Options in accordance with Section 422 of the IRC.
This Plan may be modified or amended at any time, both prospectively and
retroactively, and in such manner as to affect Qualified Stock Options or
Incentive Stock Options previously granted, if such amendment or modification is
necessary for this Plan and the Qualified Stock Options or Incentive Stock
Options granted hereunder to qualify under said provisions of the PRC and the
IRC.
     (b) The existence of the Plan shall not be deemed to constitute a contract
of employment between the Company or any Subsidiary and any Employee, nor shall
it constitute a right to remain in the employ of the Company or any Subsidiary.
The terms or existence of this Plan, as in effect at any time or from time to
time, or any award granted under the Plan, shall not interfere with or limit in
any way the right of the Company or any Subsidiary to terminate any Employee’s
employment at any time, nor confer upon any Employee any right to continue in
the employ of the Company or any Subsidiary or any other affiliate of the
Company. Each employee of the Company or any Subsidiary remains at will. Except
to the extent expressly selected by the Committee to receive an

 



--------------------------------------------------------------------------------



 



award under this Plan, no person (whether or not an Employee) shall at any time
have a right to be selected for initial or additional participation in the Plan,
despite having previously participated in an incentive or bonus plan of the
Company or an affiliate.
     (c) The granting of awards and the issuance of shares of Common Stock under
this Plan shall be subject to all applicable laws, rules, and regulations, and
to such approvals by any governmental agencies or national securities exchanges
as may be required.
     (d) The Plan, and all agreements hereunder, shall be construed in
accordance with and governed by the laws of the Commonwealth of Puerto Rico,
without regard to principles of conflict of laws.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
DORAL FINANCIAL CORPORATION
2008 STOCK INCENTIVE PLAN

 
Section 83(b) Election Form

 
Attached is an Internal Revenue Code Section 83(b) Election Form. IF YOU WISH TO
MAKE A SECTION 83(b) ELECTION, YOU MUST DO SO WITHIN 30 DAYS AFTER THE DATE THE
RESTRICTED SHARES COVERED BY THE ELECTION WERE TRANSFERRED TO YOU. In order to
make the election, you must completely fill out the attached form and file one
copy with the Internal Revenue Service office where you file your tax return. In
addition, one copy of the statement also must be submitted with your income tax
return for the taxable year in which you make this election. Finally, you also
must submit a copy of the election form to the Company within 10 days after
filing that election with the Internal Revenue Service. A Section 83(b) election
normally cannot be revoked.

 



--------------------------------------------------------------------------------



 



DORAL FINANCIAL CORPORATION
DORAL FINANCIAL CORPORATION 2008 STOCK INCENTIVE PLAN
 
Election to Include Value of Restricted Stock in Gross Income
in Year of Transfer Under Internal Revenue Code Section 83(b)

 
     Pursuant to Section 83(b) of the Internal Revenue Code, I hereby elect
within 30 days after receiving the property described herein to be taxed
immediately on its value specified in item 5 below.

1.   My General Information:

             
 
  Name:        
 
     
 
   
 
  Address:        
 
     
 
     
 
     
 
   
 
  S.S.N. or T.I.N.:        
 
     
 
   

2.   Description of the property with respect to which I am making this
election:                                                shares of
                     stock of Doral Financial Corporation (the “Restricted
Stock”).   3.   The Restricted Stock were transferred to me on
                                              , 20     . This election relates
to the 20      calendar taxable year.   4.   The Restricted Stock are subject to
the following restrictions:

      The Restricted Stock are forfeitable until they are earned in accordance
with Section 1 the Restricted Share Award Agreement (“Award Agreement”) made
under the Doral Financial Corporation 2008 Stock Incentive Plan. The Restricted
Stock generally are not transferable until my interest becomes vested and
nonforfeitable, pursuant to the Award Agreement and the Plan.

5.   Fair market value:

      The fair market value at the time of transfer (determined without regard
to any restrictions other than restrictions which by their terms never will
lapse) of the Restricted Stock with respect to which I am making this election
is $______ per share.

6.   Amount paid for Restricted Stock:

      The amount I paid for the Restricted Stock is $_____ per share.

7.   Furnishing statement to employer:

 



--------------------------------------------------------------------------------



 



      A copy of this statement has been furnished to my employer,
                                        . If the transferor of the Restricted
Stock is not my employer, that entity also has been furnished with a copy of
this statement.

8.   Award Agreement or Plan not affected:

      Nothing contained herein shall be held to change any of the terms or
conditions of the Award Agreement or the Plan.

Dated:                                               , 20     .

         
 
 
 
Taxpayer    

 



--------------------------------------------------------------------------------



 



EXHIBIT C
DORAL FINANCIAL CORPORATION
2008 STOCK INCENTIVE PLAN

 
Designation of Death Beneficiary

 
     In connection with the Awards designated below that I have received
pursuant to the Doral Financial Corporation 2008 Stock Incentive Plan, I hereby
designate the person specified below as the beneficiary upon my death of my
interest in such Awards. This designation shall remain in effect until revoked
in writing by me.

             
 
  Name of Beneficiary:        
 
     
 
   
 
  Address:        
 
     
 
   
 
           
 
     
 
   
 
           
 
     
 
   
 
  Social Security No.:        
 
     
 
   

     This beneficiary designation relates to any and all of my rights under the
following Award or Awards:

  o   any Award that I have received or ever receive under the Plan.     o   the
                                         Award that I received pursuant to an
award agreement dated                                               ,      
between myself and the Company.

     I understand that this designation operates to entitle the above named
beneficiary, in the event of my death, to any and all of my rights under the
Award(s) designated above from the date this form is delivered to the Company
until such date as this designation is revoked in writing by me, including by
delivery to the Company of a written designation of beneficiary executed by me
on a later date.

             
 
  Date:        
 
     
 
   
 
  By:        
 
      Name of Participant    
 
           

 
Sworn to before me this                       
day of                                         , 20      
Notary Public County of                                                  
State of                                                             

 



--------------------------------------------------------------------------------



 



Schedule A
“Cause” shall mean:
(i) the grantee’s act of fraud, misappropriation, or embezzlement with respect
to the Company or any material affiliate;
(ii) the grantee’s indictment for, conviction of, or plea of guilty or no
contest to any felony (other than a minor traffic violation);
(iii) the grantee’s admission of liability of, or a finding by a court or the
applicable regulatory agency or body of liability for, the violation of any
“Securities Laws” (but excluding any technical violations of any Securities Laws
which are not criminal in nature) or the violation of any “Banking Laws” (but
excluding any technical violations of any Banking Laws which are not criminal in
nature); as used herein, the term “Securities Laws” means any federal or state
law, rule or regulation governing the issuance or exchange of securities,
including without limitation the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the rules
and regulations promulgated thereunder and “Banking Laws” means any federal or
state banking law, rule or regulation governing the Company or its affiliates;
(iv) the grantee engages in conduct that constitutes willful gross neglect or
willful misconduct, in either case, resulting in significant harm to the
Company’s or its affiliates’ business reputation;
(v) the grantee’s intentional failure after reasonable prior written notice from
the Company to comply with any valid and legal directive of the Board; or
(vi) the grantee’s material breach of any covenant relating to confidentiality,
no-hire, non-completion, non-interference or property rights set forth in any
agreement between the grantee and the Company.
     For purposes of this definition of “Cause,” an action or failure to act by
the grantee shall not be considered “willful” if the grantee believed in good
faith that his or her action or failure was in, or not opposed to, the best
interests of the Company and its affiliates.
     Anything notwithstanding to the contrary, the grantee’s employment shall
not be terminated for “Cause” within the meaning of clauses (i), (iv), (v) or
(vi) above, unless the grantee has been given written notice by the Board of
Directors of the Company (the “Board”) stating the basis for such termination
and he or she is given fifteen (15) days to cure the neglect or conduct that is
the basis of any such claim and, if he or she fails to cure such conduct, or
such conduct cannot be cured, the grantee has an opportunity to be heard before
the full Board and after such hearing, the Board gives the grantee written
notice confirming that in the judgment of a majority of the members of the Board
(other than the grantee, if applicable) “Cause” for terminating the grantee’s
employment exists.

 



--------------------------------------------------------------------------------



 



“Good Reason” shall mean the occurrence of any of the following without the
grantee’s written consent:
(i) a reduction in the grantee’s then current annual base salary or target bonus
opportunity;
(ii) a material diminution in the grantee’s positions, duties, authorities or
titles, including, without limitation, removing him from such positions;
provided, that Good Reason shall also exist if at any time following a Change in
Control involving an entity of small or similar size to the Company (measured on
the basis of assets), the grantee does not hold the positions set forth above at
the ultimate parent entity resulting from such Change in Control;
(iii) the grantee’s principal work location is moved more than twenty-five
(25) miles from San Juan, Puerto Rico;
(iv) a change in reporting structure so that the grantee reports to someone
other than the position (such as CEO or Executive Vice President) to whom the
grantee directly reports as of the date of grant of this award; or
(v) the failure of any successor to all or substantially all of the Company’s
assets to assume this Agreement, whether in writing or by operation of law.
     Anything notwithstanding to the contrary, the grantee may only terminate
his or her employment for “Good Reason” upon thirty (30) days’ written notice to
the Company (provided the Company does not cure the event or events giving rise
to Good Reason prior to the expiration of such thirty (30)-day notice period).
“Change in Control” will be deemed to have taken place if:
(i) any “person” (as such term is used in Section 3(a)(9) and Section 13(d) of
the Exchange Act) other than the Company or any employee benefit plan of the
Company or any of it subsidiaries, (x) becomes the “beneficial owner” (as such
term is used in Rule 13d-3 promulgated under the Exchange Act) of Company
securities having more than 50% of the combined voting power of the then
outstanding securities of the Company that may be cast for the election of
directors of the Company (other than as a result of the issuance of securities
initiated by the Company in the ordinary course of business) (“Voting
Securities”) or (y) becomes the “beneficial owner” of the Company of 25% or more
of the Voting Securities of the Company and such person has the power to appoint
or elect a majority of the member of the Board; or
(ii) persons who, as of the effective date of this Agreement, constitute the
Board (the “Incumbent Directors”) cease for any reason, including without
limitation, as a result of a tender offer, proxy contest, merger or similar
transaction, to constitute at least a majority thereof, provided that any person
becoming a director of the Company subsequent to the effective date of this
Agreement shall be considered an Incumbent Director if such person’s election or
nomination for election was approved by a vote of at least 50% of the Incumbent
Directors; but provided further, that any such person whose initial assumption

 



--------------------------------------------------------------------------------



 



of office is in connection with an actual or threatened election contest
relating to the election of members of the Board or other actual or threatened
solicitation of proxies or consents by or on behalf of a “person” (as defined in
Section 13(d) and 14(d) of the Exchange Act) other than the Board, including by
reason of agreement intended to avoid or settle any such actual or threatened
contest or solicitation, shall not be considered an Incumbent Director; or
(iii) as the result of, or in connection with, any cash tender or exchange
offer, merger or other business combination, or any combination of the foregoing
transactions, the holders of all the Company’s securities entitled to vote
generally in the election of directors of the Company immediately prior to such
transaction constitute, following such transaction, less than a majority of the
combined voting power of the then-outstanding securities of the surviving entity
(or in the event each entity survives, the ultimate parent entity resulting from
such transaction) (the “Surviving Entity”) entitled to vote generally in the
election to elect directors of the Surviving Entity after such transaction.

 



--------------------------------------------------------------------------------



 



Schedule B
All determinations regarding the 280G Gross-Up payment, including whether a 280G
Gross-Up payment is required and the amount of such 280G Gross-Up payment and
the assumptions to be utilized in arriving at such determination, shall be made
by the Company’s outside legal counsel (based on calculations made by a benefits
consulting firm or by independent certified public accountants appointed by the
Company) or by independent certified public accountants appointed by the Company
(collectively the “Tax Advisor”). The Company shall be responsible for all
charges of the Tax Advisor.
The Company shall use its best efforts to cause the Tax Advisor to promptly
deliver the initial determination required hereunder within sixty (60) days
prior to the change in ownership covered by Code Section 280G(b)(2). The Company
shall pay the 280G Gross-Up payment at the Closing. The amount of such payment
shall be subject to later adjustment in accordance with the determination of the
Tax Advisor as provided herein. Notwithstanding the foregoing, in no event shall
payment of the 280G Gross-Up payment occur later than the end of the calendar
year in which you remit the taxes to the U.S. Treasury Department.
In the event that the Tax Advisor determines, for any reason whatsoever, the
correct amount of the 280G Gross Up payment to be less than the amount
determined at the time the 280G Gross-Up payment was paid to you, you shall
repay to the Company, within thirty days after the time that the amount of such
reduction in 280G Gross-Up payment is determined by the Tax Advisor, plus
interest on the amount of such repayment at the rate provided in
Section 6621(a)(1) of the Internal Revenue Code of 1986, as amended
(“Section 6621(a)(1)”).
In the event that the Excise Tax is later determined by the Tax Advisor or the
Internal Revenue Service to exceed the amount taken into account hereunder at
the time the 280G Gross-Up payment is paid to you, the Company shall make an
additional Gross-Up payment in respect of such excess (plus any interest or
penalties payable to the Internal Revenue Service with respect to such excess)
once the amount of such excess is finally determined together with interest on
the amount of such payment at the rate provided in Section 6621(a)(1).
In the event you have any controversy with the Internal Revenue Service (or
other taxing authority) involving the Excise Taxes, you shall promptly notify
the Company of such controversy and provide all documents provided by the
Internal Revenue Service (or other taxing authority) to the Company within
10 days of receipt of such documents. You shall permit the Company to control
issues related to the Excise Tax, provided, however, that the Company shall bear
and pay directly all costs and expenses (including additional interest and
penalties) incurred in connection with such contest and shall indemnify and hold
you harmless, on an after-tax basis, for any Excise Tax or income tax thereon,
including interest and penalties. In the event you have any conference with any
taxing authority as to the Excise Tax or associated income taxes, you shall
permit a representative of the Company to accompany you, and you and your
representative shall cooperate with the Company and its representative.

 